Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 4

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT (this “Amendment”) dated as of
September 28, 2004, is entered into among GLADSTONE BUSINESS LOAN, LLC, as the
Borrower, TAHOE FUNDING CORP., LLC and PUBLIC SQUARE FUNDING LLC, as CP Lenders
(collectively, the “CP Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche
Bank”) and KEYBANK, NATIONAL ASSOCIATION (“KeyBank”), as Committed Lenders
(collectively, the “Committed Lenders”), Deutsche Bank and KeyBank as Managing
Agents (in such capacity, collectively the “Managing Agents”) and Deutsche Bank
as Administrative Agent (in such capacity, the “Administrative Agent”). 
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the “Credit Agreement” referred to below.

 

PRELIMINARY STATEMENTS

 

A.                                   Reference is made to that certain Credit
Agreement dated as of May 19, 2003 among the Borrower, Gladstone Advisers, Inc.,
as Servicer, the CP Lenders, the Committed Lenders, the Managing Agents and the
Administrative Agent (as amended, modified or supplemented from time to time,
including, without limitation, by that certain Resignation, Appointment and
Consent dated as of even date herewith, and as further amended, restated,
supplemented or modified from time to time, the “Credit Agreement”).

 

B.                                     The parties hereto have agreed to amend
certain provisions of the Credit Agreement upon the terms and conditions set
forth herein.

 


SECTION 1.                                AMENDMENT.  SUBJECT TO THE
SATISFACTION OF THE CONDITIONS PRECEDENT SET FORTH IN SECTION 5 HEREOF, THE
PARTIES HERETO HEREBY AGREE:


 

(I)                                     TO AMEND SECTION 1.1 BY ADDING THE
FOLLOWING NEW DEFINITIONS IN THEIR RESPECTIVE ALPHABETICAL LOCATIONS, TO READ IN
THEIR ENTIRETY AS FOLLOWS:

 

Moody’s Industry Classifications:  means the classifications as set forth in
Exhibit N.

 

Non-Syndicated Loan:  Each Loan which is not a Qualifying Syndicated Loan.

 

Performance Guarantor:  has the meaning set forth in the Performance Guaranty.

 

Qualifying Syndicated Loan:  Any Loan designated by the Borrower as such in the
Loan List.

 

--------------------------------------------------------------------------------


 

Swap Breakage and Indemnity Amounts:  means any early termination payments,
taxes, indemnification payments and any other amounts owed to a Hedge
Counterparty under a Hedging Agreement that do not constitute monthly payments.

 

(II)                                  TO DELETE CLAUSE (XIII) OF THE DEFINITION
OF “ELIGIBLE LOAN” AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

(xiii)                          the Loan has an original term to maturity of no
more than 120 months;

 

(III)                               TO ADD THE FOLLOWING CLAUSES (XX) AND (XXI)
TO THE DEFINITION OF “ELIGIBLE LOAN” IN APPROPRIATE NUMERIC ORDER THEREIN:

 

(xx)                              from and after September 28, 2004, the Loan
has not been amended to (A) reduce the amount (other than by reason of the
repayment thereof) or extend the time for payment of principal or (B) reduce the
rate or extend the time of payment of interest (or any component thereof), in
each case without the consent of the Required Committed Lenders; and

 

(xxi)                           if such Loan is a Qualifying Syndicated Loan,
(a) the Borrower has purchased an interest in such Loan from a financial
institution which (A) has a short-term debt rating equal to at least A-1 from
S&P and P-1 from Moody’s or (B) has been approved in writing by the Required
Committed Lenders prior to the related Funding Date and (b) such Loan closed not
more than thirty (30) days previously.

 

(IV)                              TO DELETE THE DEFINITION OF “EXCESS
CONCENTRATION AMOUNT” AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

Excess Concentration Amount:  On any date of determination, the sum of, without
duplication, (a) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are
residents of any one state, exceeds 40% of the Aggregate Outstanding Loan
Balance, (b) the aggregate amount by which the Outstanding Loan Balances of
Eligible Loans included as part of the Collateral, the Obligors of which are in
the same Industry, exceeds 25% of the Aggregate Outstanding Loan Balance, (c)
the aggregate amount by which the Outstanding Loan Balance of each Eligible Loan
included as part of the Collateral exceeds the

 

2

--------------------------------------------------------------------------------


 

Large Loan Limit applicable to such Eligible Loan, (d) the aggregate amount by
which the Outstanding Loan Balances of all Eligible Loans included as part of
the Collateral whose interest payments are due and payable less frequently than
monthly exceeds 33 1/3% of the Aggregate Outstanding Loan Balance, (e) the
aggregate amount by which the Outstanding Loan Balances of all Eligible Loans
included as part of the Collateral which are PIK Loans exceeds 40% of the
Aggregate Outstanding Loan Balance, (f) the aggregate amount by which the
Outstanding Loan Balances of all Eligible Loans included as part of the
Collateral which are PIK Loans having a PIK accrual component greater than 3.0%
exceeds 25% of the Aggregate Outstanding Loan Balance, (g) the aggregate amount
by which the Outstanding Loan Balances of all Eligible Loans that have original
terms to maturity greater than 84 months exceeds 10% of the Aggregate
Outstanding Loan Balance, (h) the aggregate amount by which the Outstanding Loan
Balances of Qualifying Syndicated Loans included as part of the Collateral, for
which no Subsequent Delivery Trust Receipt (as defined in the Custody Agreement)
has been received exceeds $30,000,000 and (i) the aggregate Outstanding Loan
Balances of all Loans which (A) do not have a long-term credit rating from
either S&P or Moody’s and (B) are not priced by Standard & Poor’s Securities
Evaluations, Inc. on a quarterly basis and have not been so priced by Standard &
Poor’s Securities Evaluations, Inc. for a period in excess of (x) with respect
to the Loans described in Annex III hereof, 45 days from September 28, 2004 or
(y) otherwise, 135 days from the date such Loan becomes a Transferred Loan,
provided, however, that the requirements of this clause (i) shall not apply to
the Marcal RE Loan.

 

(V)                                 TO DELETE THE DEFINITION OF “LARGE LOAN
LIMIT” AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

Large Loan Limit:    For the Eligible Loans of the six Obligors with the largest
Outstanding Loan Balances, $15,000,000, and for the Eligible Loans of each other
Obligor, $10,000,000.

 

(VI)                              TO DELETE THE DEFINITION OF “FAIR MARKET
VALUE” AND SUBSTITUTE THE FOLLOWING THEREFOR:

 

Fair Market Value:  With respect to each Eligible Loan, (1) to the extent that
such Eligible Loan does not have a long term credit rating from S&P or Moody’s,
the least of (a) to

 

3

--------------------------------------------------------------------------------


 

the extent priced by Standard & Poor’s Securities Evaluations, Inc., the product
of (x) the remaining principal amount of the Eligible Loan and (y) the pricing
as determined by Standard & Poor’s Securities Evaluations, Inc. in its most
recent quarterly pricing, (b) the remaining principal amount of such Eligible
Loan and (c) if such Eligible Loan has been reduced in value below the remaining
principal amount thereof (other than as a result of the allocation of a portion
of the remaining principal amount to warrants), the value of such Eligible Loan
as required by, and in accordance with, the 1940 Act, as amended, and any orders
of the SEC issued to the Originator, to be determined by the Board of Directors
of the Originator and reviewed by its auditors and (2) otherwise, the least of
(a) (x) the remaining principal amount of such Eligible Loan times (y) the price
quoted to the Borrower on such Eligible Loan from a financial institution rated
at least A-1/P-1 that makes a market in such Eligible Loan or from a pricing
service otherwise acceptable to the Managing Agents, (b) the remaining principal
amount of such Eligible Loan and (c) if such Eligible Loan has been reduced in
value below the remaining principal amount thereof (other than as a result of
the allocation of a portion of the remaining principal amount to warrants), the
value of such Eligible Loan as required by, and in accordance with, the 1940
Act, as amended, and any orders of the SEC issued to the Originator, to be
determined by the Board of Directors of the Originator and reviewed by its
auditors.

 

(VII)                           TO DELETE THE DEFINITION OF “INDUSTRY” AND
SUBSTITUTE THE FOLLOWING THEREFOR:

 

Industry:  The industry of an Obligor as determined by reference to the Moody’s
Industry Classifications;

 

(VIII)                        TO AMEND SECTION 2.2(C) TO INSERT THE PHRASE “(OR
SUCH SHORTER PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED
COMMITTED LENDERS)” FOLLOWING THE PHRASE “FIVE (5) BUSINESS DAYS PRIOR TO THE
PROPOSED FUNDING DATE”;

 

(IX)                                TO AMEND SECTION 2.2(D) TO DELETE THE PHRASE
“THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED FUNDING DATE” AND SUBSTITUTE THE
PHRASE “ONE (1) BUSINESS DAY PRIOR TO THE PROPOSED FUNDING DATE (OR SUCH SHORTER
PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO BY THE REQUIRED COMMITTED
LENDERS)” THEREFOR;

 

4

--------------------------------------------------------------------------------


 

(X)                                   TO AMEND SECTION 2.3(B) TO DELETE THE
PHRASE “AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE DATE OF SUCH REPAYMENT” AND
SUBSTITUTE THE PHRASE “AT LEAST THREE (3) BUSINESS DAYS PRIOR TO THE PROPOSED
FUNDING DATE (OR SUCH SHORTER PERIOD OF TIME OR LATER DATE AS MAY BE AGREED TO
BY THE REQUIRED COMMITTED LENDERS)” THEREFOR;

 

(XI)                                TO DELETE “SECTION 2.8   SETTLEMENT
PROCEDURES” IN ITS ENTIRETY AND SUBSTITUTE THE SECTION SET FORTH IN ANNEX I
THEREFOR;

 

(XII)                             TO REPLACE ALL REFERENCES TO “CIBC” IN (A) THE
DEFINITIONS OF FEDERAL FUNDS RATE, LIBO RATE AND PRIME RATE AND (B) SECTION 10.1
WITH REFERENCES TO “DEUTSCHE BANK”;

 

(XIII)                          TO AMEND SECTION 2.11 TO DELETE THE PHRASE “AS A
RESULT OF ANY PREPAYMENT OF AN ADVANCE (AND INTEREST THEREON)” AND SUBSTITUTE
THE PHRASE “AS A RESULT OF ANY PREPAYMENT OF AN ADVANCE (AND INTEREST THEREON)
ARISING UNDER THIS AGREEMENT AND THE LIQUIDITY AGREEMENTS” THEREFOR.

 

(XIV)                         TO REPLACE THE REFERENCE TO SECTION 7.7 IN
SECTION 3.2(A)(I) WITH SECTION 7.8;

 

(XV)                            TO REPLACE THE REFERENCE TO “SERVICER” IN
SECTION 7.18(A)(X) WITH A REFERENCE TO “PERFORMANCE GUARANTOR”;

 

(XVI)                         TO ADD EXHIBIT N CONTAINING THE SCHEDULE ENTITLED
“MOODY’S INDUSTRY CLASSIFICATIONS” SET FORTH IN ANNEX II HERETO.

 

5

--------------------------------------------------------------------------------


 


SECTION 2.                                SWINGLINE EXPOSURE.  THE BORROWER
HEREBY COVENANTS AND AGREES THAT IT WILL NOT PERMIT GLADSTONE CAPITAL
CORPORATION TO INCUR OR MAINTAIN ANY BORROWINGS UNDER THE “LINE OF CREDIT”
PROVIDED FOR PURSUANT TO THAT CERTAIN LOAN AGREEMENT DATED AS OF JUNE 22, 2004
BETWEEN BRANCH BANKING AND TRUST COMPANY AND GLADSTONE CAPITAL CORPORATION (THE
“LOAN AGREEMENT”) UNTIL THE FOLLOWING CONDITIONS SHALL BE SATISFIED:  (I) THE
DEFINITION OF “CIBC CREDIT AGREEMENT” CONTAINED IN SECTION 8.11 OF THE LOAN
AGREEMENT SHALL BE MODIFIED TO REFLECT THE ASSIGNMENT OF CANADIAN IMPERIAL BANK
OF COMMERCE’S INTERESTS UNDER THE CREDIT AGREEMENT TO DEUTSCHE BANK AG, NEW YORK
BRANCH AND TO PERMIT FUTURE AMENDMENTS TO THE CREDIT AGREEMENT TO BE CAPTURED
UNDER THE DEFINITION THEREOF AND (II) THE DEFINITION OF “CIBC CREDIT AGREEMENT”
CONTAINED IN SECTION 1(D) OF THE GENERAL SECURITY AGREEMENT DATED AS OF JUNE 22,
2004 BETWEEN BRANCH BANKING AND TRUST COMPANY AND GLADSTONE CAPITAL CORPORATION
SHALL BE MODIFIED LIKEWISE.


 


SECTION 3.                                SERVICER TRANSITION DATE.  THE
“SERVICER TRANSITION DATE” DEFINED IN THAT CERTAIN AMENDMENT NO. 3 AND CONSENT
TO CREDIT AGREEMENT DATED AS OF MAY 28, 2004 AMONG THE BORROWER, GLADSTONE
ADVISERS, INC., AS SERVICER, THE CP LENDERS, THE COMMITTED LENDERS, THE MANAGING
AGENTS AND THE ADMINISTRATIVE AGENT IS HEREBY AMENDED TO DELETE THE PHRASE “ON
OR AROUND JULY 1, 2004” AND SUBSTITUTE THE PHRASE “ON OR AROUND OCTOBER 1, 2004,
OR SUCH LATER DATE AS MAY BE NOTIFIED TO THE MANAGING AGENTS IN WRITING PRIOR TO
OCTOBER 1, 2004” THEREFOR.


 


SECTION 4.                                REPRESENTATIONS AND WARRANTIES.  THE
BORROWER HEREBY REPRESENTS AND WARRANTS TO EACH OF THE OTHER PARTIES HERETO,
THAT:


 


(A)                                  THIS AMENDMENT CONSTITUTES ITS LEGAL, VALID
AND BINDING OBLIGATION, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS; AND


 


(B)                                 ON THE DATE HEREOF, BEFORE AND AFTER GIVING
EFFECT TO THIS AMENDMENT, OTHER THAN AS AMENDED OR WAIVED PURSUANT TO THIS
AMENDMENT, NO EARLY TERMINATION EVENT OR UNMATURED TERMINATION EVENT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 5.                                CONDITIONS PRECEDENT.  THIS AMENDMENT
SHALL BECOME EFFECTIVE ON THE FIRST BUSINESS DAY (THE “EFFECTIVE DATE”) ON WHICH
THE ADMINISTRATIVE AGENT OR ITS COUNSEL HAS RECEIVED COUNTERPART SIGNATURE PAGES
OF THIS AMENDMENT, EXECUTED BY EACH OF THE PARTIES HERETO.


 


SECTION 6.                                REFERENCE TO AND EFFECT ON THE
TRANSACTION DOCUMENTS.


 


(A)                                  UPON THE EFFECTIVENESS OF THIS AMENDMENT,
(I) EACH REFERENCE IN THE CREDIT AGREEMENT TO “THIS CREDIT AGREEMENT”, “THIS
AGREEMENT”, “HEREUNDER”, “HEREOF”, “HEREIN” OR WORDS OF LIKE IMPORT SHALL MEAN
AND BE A REFERENCE TO THE CREDIT AGREEMENT AS AMENDED OR OTHERWISE MODIFIED
HEREBY, AND (II) EACH REFERENCE TO THE CREDIT AGREEMENT IN ANY OTHER TRANSACTION
DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR AGREEMENT EXECUTED AND/OR
DELIVERED IN CONNECTION THEREWITH, SHALL MEAN AND BE A REFERENCE TO THE CREDIT
AGREEMENT AS AMENDED OR OTHERWISE MODIFIED HEREBY.


 


(B)                                 EXCEPT AS SPECIFICALLY AMENDED, TERMINATED
OR OTHERWISE MODIFIED ABOVE, THE TERMS AND CONDITIONS OF THE CREDIT AGREEMENT,
OF ALL OTHER TRANSACTION DOCUMENTS AND ANY OTHER DOCUMENTS, INSTRUMENTS AND
AGREEMENTS EXECUTED AND/OR DELIVERED IN

 

6

--------------------------------------------------------------------------------


 


CONNECTION THEREWITH, SHALL REMAIN IN FULL FORCE AND EFFECT AND ARE HEREBY
RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT OPERATE AS A WAIVER OF ANY RIGHT, POWER OR REMEDY OF
THE ADMINISTRATIVE AGENT, ANY MANAGING AGENT OR ANY LENDER UNDER THE CREDIT
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER DOCUMENT, INSTRUMENT OR
AGREEMENT EXECUTED IN CONNECTION THEREWITH, NOR CONSTITUTE A WAIVER OF ANY
PROVISION CONTAINED THEREIN, IN EACH CASE EXCEPT AS SPECIFICALLY SET FORTH
HEREIN.


 


SECTION 7.                                EXECUTION IN COUNTERPARTS.  THIS
AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY DIFFERENT PARTIES
HERETO IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART
OF A SIGNATURE PAGE TO THIS AMENDMENT BY TELECOPIER SHALL BE EFFECTIVE AS
DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.


 


SECTION 8.                                GOVERNING LAW.  THIS AMENDMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK.


 


SECTION 9.                                HEADINGS.  SECTION HEADINGS IN THIS
AMENDMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AMENDMENT FOR ANY OTHER PURPOSE.


 


SECTION 10.                          FEES AND EXPENSES.   SELLER HEREBY CONFIRMS
ITS AGREEMENT TO PAY ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT, MANAGING AGENTS OR LENDERS IN CONNECTION WITH THE
PREPARATION, EXECUTION AND DELIVERY OF THIS AMENDMENT AND ANY OF THE OTHER
INSTRUMENTS, DOCUMENTS AND AGREEMENTS TO BE EXECUTED AND/OR DELIVERED IN
CONNECTION HEREWITH, INCLUDING, WITHOUT LIMITATION, THE REASONABLE FEES AND
OUT-OF-POCKET EXPENSES OF COUNSEL TO THE ADMINISTRATIVE AGENT, MANAGING AGENTS
OR LENDERS WITH RESPECT THERETO.


 

[Remainder of Page Deliberately Left Blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

 

 

GLADSTONE BUSINESS LOAN, LLC

 

 

 

 

 

 

 

By:

/s/ George Stelljes III

 

 

 

Name:  George Stelljes III

 

 

Title:  President

 

Signature Page to Amendment No. 4

 

--------------------------------------------------------------------------------


 

 

TAHOE FUNDING CORP., LLC

 

 

 

 

 

 

 

By:

 

/s/  Andrew L. Stidd

 

 

 

Name:  Andrew L. Stidd

 

 

Title:  President

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as a
Committed Lender, Managing Agent and Administrative
Agent

 

 

 

 

 

 

 

By:

 

/s/ Mark O’Keefe

 

 

 

Name:  Mark O’Keefe

 

 

Title:  Director

 

 

 

 

 

 

 

By:

 

/s/ Tina Gu

 

 

 

Name:  Tina Gu

 

 

Title:  Vice President

 

--------------------------------------------------------------------------------


 

 

PUBLIC SQUARE FUNDING LLC

 

 

 

 

 

 

 

By:

/s/ Evelyn Echevarria

 

 

 

Name:  Evelyn Echevarria

 

 

Title:  Vice President

 

 

 

 

 

 

 

KEYBANK, NATIONAL ASSOCIATION, as a
Committed Lender and Managing Agent

 

 

 

 

 

 

 

By:

 

/s/ Paul E. Henson

 

 

 

Name:  Paul E. Henson

 

 

Title:  Executive Vice President

 

--------------------------------------------------------------------------------


 

Annex I

 

Section 2.8                                Settlement Procedures.

 

On each Payment Date, the Servicer on behalf of the Borrower shall pay for
receipt by the applicable Lender no later than 11:00 a.m. (New York City time)
to the following Persons, from (i) the Collection Account, to the extent of
available funds, (ii) Servicer Advances, and (iii) amounts received in respect
of any Hedge Agreement during such Settlement Period (the sum of such amounts
described in clauses (i), (ii) and (iii) being the “Available Collections”) the
following amounts in the following order of priority

 

(I)                                     FIRST, TO EACH HEDGE COUNTERPARTY, ANY
AMOUNTS OWING THAT HEDGE COUNTERPARTY UNDER ITS RESPECTIVE HEDGING AGREEMENT IN
RESPECT OF ANY HEDGE TRANSACTION(S), FOR THE PAYMENT THEREOF, BUT EXCLUDING, TO
THE EXTENT THE HEDGE COUNTERPARTY IS NOT THE SAME PERSON AS THE ADMINISTRATIVE
AGENT, ANY SWAP BREAKAGE AND INDEMNITY AMOUNTS;

 

(II)                                  SECOND, TO THE SERVICER, IN AN AMOUNT
EQUAL TO ANY UNREIMBURSED SERVICER ADVANCES, FOR THE PAYMENT THEREOF;

 

(III)                               THIRD, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE BACKUP SERVICER AND ANY SUCCESSOR SERVICER, AS APPLICABLE, IN
AMOUNT EQUAL TO ANY ACCRUED AND UNPAID BACKUP SERVICING FEE AND, IF ANY, ACCRUED
AND UNPAID TRANSITION COSTS, BACKUP SERVICER EXPENSES AND MARKET SERVICING FEE
DIFFERENTIAL, EACH FOR THE PAYMENT THEREOF;

 

(IV)                              FOURTH, TO THE EXTENT NOT PAID BY THE
SERVICER, TO THE COLLATERAL CUSTODIAN IN AN AMOUNT EQUAL TO ANY ACCRUED AND
UNPAID COLLATERAL CUSTODIAN FEE AND COLLATERAL CUSTODIAN EXPENSES, IF ANY, FOR
THE PAYMENT THEREOF;

 

(V)                                 FIFTH, TO THE SERVICER, IN AN AMOUNT EQUAL
TO ITS ACCRUED AND UNPAID SERVICING FEES TO THE END OF THE PRECEDING SETTLEMENT
PERIOD, FOR THE PAYMENT THEREOF;

 

(VI)                              SIXTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN AMOUNT EQUAL TO
ANY ACCRUED AND UNPAID INTEREST, PROGRAM FEE AND LIQUIDITY COMMITMENT FEE FOR
SUCH PAYMENT DATE;

 

(VII)                           SEVENTH, TO THE ADMINISTRATIVE AGENT FOR PAYMENT
TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, AN AMOUNT EQUAL TO THE
EXCESS, IF ANY, OF ADVANCES OUTSTANDING OVER THE LESSER OF (I) THE BORROWING
BASE OR (II) THE FACILITY AMOUNT, TOGETHER WITH THE AMOUNT OF BREAKAGE COSTS
INCURRED BY THE APPLICABLE LENDERS IN CONNECTION WITH ANY SUCH PAYMENT (AS SUCH
BREAKAGE COSTS ARE NOTIFIED TO THE BORROWER BY THE APPLICABLE LENDER(S));

 

(VIII)                        EIGHTH, FOLLOWING THE OCCURRENCE OF THE
TERMINATION DATE RESULTING FROM AN EARLY TERMINATION EVENT, TO THE
ADMINISTRATIVE AGENT FOR

 

--------------------------------------------------------------------------------


 

RATABLE PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN AN
AMOUNT TO REDUCE ADVANCES OUTSTANDING TO ZERO AND TO PAY ANY OTHER OBLIGATIONS
IN FULL;

 

(IX)                                NINTH, TO EACH HEDGE COUNTERPARTY, ANY SWAP
BREAKAGE AND INDEMNITY AMOUNTS OWING THAT HEDGE COUNTERPARTY.

 

(X)                                   TENTH, TO THE ADMINISTRATIVE AGENT FOR
PAYMENT TO EACH MANAGING AGENT, ON BEHALF OF THE RELATED LENDERS, IN THE AMOUNT
OF UNPAID BREAKAGE COSTS (OTHER THAN BREAKAGE COSTS COVERED IN CLAUSE (VII)
ABOVE) WITH RESPECT TO ANY PREPAYMENTS MADE ON SUCH PAYMENT DATE, INCREASED
COSTS AND/OR TAXES (IF ANY);

 

(XI)                                ELEVENTH, TO THE ADMINISTRATIVE AGENT, ALL
OTHER AMOUNTS THEN DUE UNDER THIS AGREEMENT TO THE ADMINISTRATIVE AGENT, THE
LENDERS, THE AFFECTED PARTIES OR INDEMNIFIED PARTIES, EACH FOR THE PAYMENT
THEREOF; AND

 

(XII)                             TWELFTH, ALL REMAINING AMOUNTS TO THE
BORROWER.

 

--------------------------------------------------------------------------------


 

Annex II

 

 

Moody’s Industry Classifications

 

--------------------------------------------------------------------------------


 

Annex III

 

Loans For Which Pricing is to be Determined Within 45 Days

 

Obligors

 

Remaining Balance

 

Origination Date

 

 

 

(as of most recent Settlement Date)

 

 

 

 

 

 

 

 

 

Burt’s Bees

 

$

983,333

 

11/7/2003

 

 

 

 

 

 

 

Medassets

Term Loan A

 

$

6,500,000

 

3/19/2004

 

 

 

 

 

 

 

 

 

Term Loan B

 

$

1,878,315

 

5/14/2004

 

 

--------------------------------------------------------------------------------